Citation Nr: 1130975	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  10-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from February 1995 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks special monthly compensation for a higher level of aid and attendance, or for being so helpless as to be in need of a higher level of aid and attendance of another person, under 38 U.S.C.A. § 1114(r)(2) (2010).  The Veteran is currently receiving SMC based on the need for a higher level of care at the rate specified under 38 U.S.C.A. § 1114(r)(1).  He contends that he requires additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C.A. § 1114(r)(2).

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002 & Supp. 2010), and 38 C.F.R. §§ 3.350 and 3.352 (2010).  Entitlement to SMC under the criteria set forth at 38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 2010) and at 38 C.F.R. §§ 3.350(h), 3.352(b) (2010) is contemplated where the requirements for SMC at the (r)(1) rate have been met, and, where in addition to being in need of the regular aid and attendance (as contemplated by 38 U.S.C.A. § 1114(r)(1)), the Veteran is in need of a higher level of care.

Under 38 U.S.C.A. § 1114(r)(2), the existence of the need for such higher level of care shall be determined by a physician employed by the Department or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.

The need for a higher level of care is considered to be the need for personal health care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services, or who provides such services under the regular supervision of a licensed health care professional.  Personal health care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions that require professional health care training or the regular supervision of a trained health care professional to perform.  A licensed health care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2) (2010).

The term "under the regular supervision of a licensed health care professional," as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health care services is following a regimen of personal health care services prescribed by a health care professional, and that the health care professional consults with the unlicensed person providing the health care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health care professional or be providing such care under the regular supervision of a licensed health care professional.  38 C.F.R. § 3.352(b)(4).

The provisions of paragraph (b) of this section are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The Veteran currently is service-connected for paralysis of both lower extremities (at a 100 percent disability rate); for bowel incontinence (at a 100 percent disability rate); for bladder incontinence (at a 60 percent disability rate); for cervical fracture at C1-T7 (at a 40 percent disability rate); for nasogastric tube placement (at a 30 percent disability rate); for cephalic vein thrombosis (at a 20 percent disability rate); for hemothorax residuals (at a 10 percent disability rate); for fracture of the left scapula (minor) (at a 0 percent disability rate); for fractured ribs (at a 0 percent disability rate); for aphonia (at a 0 percent disability rate); for erectile dysfunction (at a 0 percent disability rate); and for sacral decubitus (at a 0 percent disability rate).

In addition, the Veteran currently is in receipt of SMC under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ; under 38 U.S.C.A. § 1114(o) for paraplegia with loss of use of both legs and loss of anal and bladder sphincter control; and for aid and attendance under 38 U.S.C.A. § 1114(r)(1).

In correspondence dated in July 2008 and received in November 2008, V.B. stated that she was the Veteran's personal caregiver and that she provided the following services on a daily or as needed basis: placement of catheter as well as irrigation and cleansing of the catheter; manual manipulation to accomplish bowel movement; daily range of motion exercises for all extremities to prevent locking of joints and atrophy of muscles; administration of daily medications (including by injection if directed); cleansing and dressing of decubitus ulcers as they occur; and the provision of daily assistance with dressing, feeding and transfers.  She also stated that if problems arose, she contacted the Veteran's physician, but did not indicate how often this happened. 

Information in the claims file shows that V.B. is the Veteran's mother.  

In additional correspondence dated in July 2008 and received in November 2008, Dr. C.P., the Veteran's treating physician at the Tampa VA Medical Center, stated that the Veteran was seen by her for a number of years, that he had a T7 spinal cord injury which caused him complete and severe paraplegia of both legs as well as loss of bowel and bladder control, that V.B. has provided the Veteran with continuing specialized medical care without which he would certainly need continuous nursing home care, and that she oversaw the care provided by V.B.  

Dr. C.P. also noted that the care provided by V.B. included: assisting the Veteran in emptying and cleansing his urinary catheter; changing catheter bags; administering daily medicines as the Veteran was unable to pick up or dispense the medications on his own; assisting in the digital evacuation of impacted feces and inserting enemas to complete bowel clean-out several times a week; and assisting the Veteran with in-pool range of motion therapy for his arms and legs.

Based on this evidence, the Board finds that further development is necessary.  Significantly, it is not clear whether the Veteran's mother, who does not claim to be a health care professional, has at least monthly consultations with Dr. C.P. to monitor any prescribed regimen as required by 38 C.F.R. § 3.352(b)(3).  On remand, clarification should be obtained from the Veteran's treating physician, Dr. C.P., to determine whether the Veteran's mother is in at least monthly contact with her regarding any prescribed care for the Veteran.

If clarifications are obtained from Dr. C.P., her statement will be sufficient proof of the need for a higher level of care for the Veteran, which is a determination that a VA physician must make under the statute.  See 38 U.S.C.A. § 1114(r)(2).

The Board notes that the VA aid and attendance examination conducted in February 2009 was inadequate for such a purpose.  The examination report noted that the Veteran was a complete T6 paraplegic and was confined to a wheelchair, but stated that he could perform all self-care skills.  The VA examination concluded that although the Veteran is a paraplegic, he had no need for aid and attendance.  However, the Board notes that the Veteran is already entitled to (r)(1) level aid and attendance, as noted above.  This conclusion also appears to conflict with the submissions of the Veteran's primary care physician at the Tampa VAMC and his daily caregiver.  The Board notes too that the VA examiners failed to note or discuss the submissions of Dr. C.P. and the Veteran's mother and that they had no access to the claims file.

As noted above, VA law and regulations require that the existence of the need for such higher level of care as sought by the Veteran pursuant to the (r)(2) level shall be determined by a physician employed by the Department or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.  See 38 U.S.C.A. § 1114(r)(2).  In this case, the report of the February 2009 VA examination indicated that the examination was initiated by a certified physician's assistant and was later electronically signed by a fee services VA Compensation and Pension staff physician.  There is no indication in the report that the doctor, rather than the physician's assistant, actually examined the Veteran.

As the provisions of 38 C.F.R. § 3.352(b) are strictly construed in determining eligibility for SMC pursuant to 38 U.S.C.A. § 1114(r)(2), the RO/AMC may not rely on the February 2009 VA examination in further adjudicating the Veteran's appeal of this claim.  In any case, as the Veteran's care is already supervised by a VA physician, C.P., another examination is not necessary if C.P. can clarify the current level of care and the level of C.P.'s involvement in supervising the primary caregiver.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request Dr. C.P., the VA treating physician who provided a statement in November 2008 and February 2009, to clarify her statement by responding to the following questions:

a) Whether the Veteran's mother, in performing personal health care services for the Veteran, follows a regimen of personal health care services that Dr. C.P. has prescribed?

b) Whether Dr. C.P. consults with the Veteran's mother at least once each month, in person or by phone, to monitor the prescribed regimen?

2.  The RO/AMC will then readjudicate the Veteran's claim for entitlement to additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


